DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4 are pending.
Claim(s) 1-4 are rejected.
Priority
Foreign:
Acknowledgment is made of the priority to foreign application No. JP2019-160230 filed on 09/03/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 08/07/2020 are found to be acceptable for the examination purposes.





Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations are unclear:
Claim 1:
	Claim 1 recites the limitation “a tool path acquisition unit which acquires tool path information that specifies a tool path on which a tool machining a workpiece moves by way of a plurality of command points through which the tool should pass;” in lines 2-5.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
	It’s not clear what it meant by the following limitations in the claim: “moves by way of” and “through which the tool should pass.” The claim limitations defines a tool path as: a tool path such that a tool performing machining on a workpiece moving through the tool path using a plurality of command points, where the tool passes through the plurality of command points. However, the claim language including the limitations “moves by way of” and “through which the tool should pass” are unclear.
	For the examination purpose, the above described limitation is construed as, “a tool path acquisition unit which acquires tool path information that specifies a tool path  moves  using a plurality of command points, wherein the tool performs machining on the workpiece by passing through the plurality of command points ;”
	Appropriate corrections are required.

Claim 4:
	Claim 4 recites the limitation “a curve calculation unit which calculates the tool path between the command points which are adjacent as a curve passing through the command points.” in lines 2-4.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
	It’s not clear what it meant by “which are adjacent as a curve passing through the command points” such that it makes the limitation unclear. The limitation includes idiomatic errors thus the meaning of the limitation cannot be determined. It’s not clear if too path segments are adjacent to each other or the command points are adjacent.
	Applicant’s specification paragraph 51 describes: “The curve calculation unit 38 calculates the tool path F between adjacent command points P as a curve passing through the command points P, Ps, Pc. In the case of the target shape S being a smooth curved surface, it is thereby possible to decrease the deviation between the target shape S and trajectory of the cutting points A. The curve calculated by the curve 
	For the examination purpose, the above described limitation is construed as, “a curve calculation unit which calculates the tool path between the adjacent command points  as a curve passing through the command points.”
	Appropriate corrections are required.

Insufficient antecedent basis:
Claim 2:
	Claim 2 recites the limitation “the command point” in line 3.
	There is insufficient antecedent basis for this limitation in the claim.
	The parent claim 1 describes “command points” (plural form), but claim 2 refers to a single command point out of the plurality of command points.
	For the examination purpose, the above described limitation is construed as, “ a command point of the command points”
	Appropriate corrections are required.

Claims 2-4:
	Based on their dependencies in claim 1, claims 2-4 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US20180299859A1) [hereinafter Kaneko], and further in view of Mackman et al. (US20130304247A1) [hereinafter Mackman].
Claim 1:
	Regarding claim 1, Kaneko discloses, “A tool path compensation device comprising:” [See figure 1; the tool path compensation device 100 that compensates the tool path (e.g.; tool path correction): “A tool-path correcting apparatus 100” (¶74)];
	“a tool path acquisition unit which acquires tool path information that specifies a tool path on which a tool  moves  using a plurality of command points, wherein the tool performs machining on the workpiece by passing through the plurality of command points ;” [See the tool performs machining on a workpiece by passing through plurality of command points (e.g.; machining using the tool path points). See the system acquires tool path information (e.g.; acquiring tool path data including coordinates of command points): “The tool path data input to the tool-path-data input unit 101 is data in which coordinates of command points, which are points to which the tool should move, an interpolating method at the time when the tool moves among a plurality of command points,” (¶75)];
	“a tool shape acquisition unit which acquires tool shape information that specifies a shape of the tool;” [See the system acquires tool shape information that include tool shape (e.g.; acquiring tool data that includes information regarding the shape of the tool): “The tool-path correcting apparatus 100 includes a tool-data input unit 103 to which tool data, which is information for defining the tool for machining the machining target object, is input from the outside and a tool-data storing unit 104 that stores the tool data input to the tool-data input unit 103.” (¶79)… “The tool data input to the tool-data input unit 103 is formed by information representing a type of the tool and information representing a shape of the tool such as a tool diameter, a tool edge radius, and a tool length.” (¶80)];
	“a target shape acquisition unit which acquires target shape information specifying a target shape after machining of the workpiece;” [See the system acquires target shape information including target shape of the workpiece that will be achieved after machining is complete (e.g.; acquiring workpiece shape data including machining shape of the machining target object): “The tool-path correcting apparatus 100 includes a shape-data input unit 105 to which shape data for defining a machining shape of the machining target object including a machining curved surface, which is a curved surface that should be machined by the tool, is input from the outside.” (¶82)… “An example of the shape data input to the shape-data input unit 105 is CAD data in which the machining shape of the machining target object is described by a formula and represented by the machining curved surface.” (¶83)], but doesn’t explicitly disclose, “a density adjustment unit which adjusts a density of the command points, so that the density of the command points becomes larger as curvature of the target shape increases.” 
	However, regarding claim 1, Mackman discloses, “a density adjustment unit which adjusts a density of the command points, so that the density of the command points becomes larger as curvature of the target shape increases.” [See the system increases the density of command points when curvature increases (e.g.; increasing number of command points from 4 to 40 for increased size of the curve such that the density of the command points are increased from 4/curve to 40/curve): “a small radius circular path may be defined within tolerance by just 4 points but a path described in this manner looks like a square to the processing circuitry and the processing circuitry may therefore cause the material remover to stop at each point/corner. In this example, increasing the number of points to 40, for example, may mean that the processing circuitry will recognise that the path is a smooth curve and run continuously.”  (¶110)… “the point spacing (ie distance between points 402-412) can be varied” “there is a balance between the density of the points and the maximum feed rate F that can be maintained;” (¶107)].
[Mackman: “it allows machine tool timings to be generated for a specific machine tool which can then be used to generate a cutting path tailored to that machine tool. Such tailored cutting paths are perhaps more likely to allow a part to be fabricated at the desired” “quality.” (¶15)].

Claim 2:
	Regarding claim 2, Kaneko and Mackman disclose all the elements of claim 1.
	Kaneko further discloses, “a command point adjustment unit which adjusts a position of a command point of the command points so that the shape of the tool contacts the target shape, based on the tool shape information and the target shape information.” [See the system adjusts the command point (e.g.; corrects the correction command points CL3 to CL3’) such that a shape of the tool contacts the target shape (e.g.; tool perform machining by contacting the target shape such that tool comes into contact with the machining curved surface) based on the tool shape information (e.g.; tool data that represents shape of the tool) and target shape information (e.g.; shape data that includes target machining shape): “The tool-path-data correcting unit 113 corrects the correction command points on the basis of the tool data, the shape data, the cut point information, and the command point correcting directions.” (¶86)… “the tool-path-data correcting unit 113 performs correction by moving the correction command points in the command point correcting directions at the correction command points.” (¶194)… “the tool-path-data correcting unit 113 moves the command point CL3 in the tool axis vector direction MD3 and calculates a position of a command point where the tool shape and the machining curved surface S1 are in contact when the tool T1 is disposed at a command point CL3′ ” (¶197)… “As a result, the command point CL3 changes to the command point CL3′” (¶200)].

Claim 3:
	Regarding claim 3, Kaneko and Mackman disclose all the elements of claims 1 and 2.
	Kaneko further discloses, “a bound plane setting unit which sets a bound plane in which to cause the tool to move within a plane thereof,” [See the system sets a bound plane bounded by command points CL0 to CL12 as shown in figure 9 such that the tool performs machining within the bound plane (e.g.; tool performs machining using the tool axis vector TV0 to TV12): “CL0 to CL12 indicate command points described in the tool path data on the tool path OR1. The command points are linearly interpolated.” (¶136)… “TV0 to TV12 indicate tool axis vectors, which are directions of the tool axis at the command points CLO to CL12.” (¶137)]
[See the system moves the position of the command point CL3 (e.g.; moves position CL3’) along the bound plane (e.g.; along the bound surface S1) as shown in figure 17: “At this time, the tool-path-data correcting unit 113 moves the command point CL3 in the tool axis vector direction MD3 and calculates a position of a command point where the tool shape and the machining curved surface S1 are in contact when the tool T1 is disposed at a command point CL3′ ” (¶197)… “As a result, the command point CL3 changes to the command point CL3′” (¶200)].

Claim 4:
	Regarding claim 4, Kaneko and Mackman disclose all the elements of claim 1.
	Kaneko further discloses, a curve calculation unit which calculates the tool path between the adjacent command points  as a curve passing through the command points.” [See the system calculates tool path between the adjacent command points CL0 to CL12 (e.g.; see the curve connecting the adjacent points CL0..CL1..CL2…….CL12) as shown in figure 16: “a state is illustrated in which a state of disposition of the command points CL0 to CL12 indicated by the tool path data on the plane PL1” (¶175)].




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20070046677A1 - Method of tolerance-based trajectory planning:
	Smooth the trajectory of any motive body. Method may also be applied to adjust the feedrate of a CNC machine tool based on the CNC tolerance specified by the programmed tool path, Modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved (¶12). Line move is replaced with a first arc move and a second arc move, the first arc move beginning at the first point and terminating at a junction point, the second arc move beginning at the junction point and terminating at the second point. In the illustration of FIG. 9, line move 902 is replaced with arc moves Arc1 and Arc2, Arc 1 beginning at point P0 and terminating at junction point P′, and Arc2 beginning at junction point P′ and terminating at second point P1 (¶177).

US20140083731A1 - Adaptive machining for improving assembly fit of consumer electronics:
	methods and tools for manufacturing matching parts of a consumer product. Methods described are can be used for machining and assembling matching parts in the manufacture of electronic devices such as mobile phones, computer tablets (¶4). Curved portions 50 generally have more measurement points (represented by circles) to sufficiently characterize the shape of the profile in these portions compared to straight portions 48. This is because curved portions 50 have geometries that do not have a 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116